The appeal in this case is from final decree in a mortgage foreclosure suit in which the defendant interposed the defense of usury.
The defense was sustained by the terms of the final decree and deductions made accordingly.
The assignments of error challenge the sufficiency of the evidence to support the decree. There is substantial evidence to support the decree and, therefore, the same will not be disturbed by the appellate court.
Decree affirmed.
So ordered.
DAVIS, C. J., and WHITFIELD, BROWN and BUFORD, J. J., concur.